Citation Nr: 0114217	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral 
dermatophytosis and onychomycosis of the feet, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from June 1968 to June 1970.

In August 1978, he claimed service connection for a bilateral 
foot disorder.  An October rating decision granted service 
connection for bilateral dermatophytosis and assigned a 10 
percent evaluation.

In August 1999, the veteran sought an increased rating.  This 
appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2000 rating decision by the Atlanta, Georgia, 
Regional Office (RO) that denied the claim.

The veteran testified at a February 2001 hearing convened by 
the undersigned at the RO (Travel Board hearing), the Member 
of the Board designated by the Chairman to conduct the 
hearing and make the final decision in this case.


FINDINGS OF FACT

The fungal infection of the veteran's feet, diagnosed as 
dermatophytosis, tinea pedis, and/or onychomycosis, is 
manifested by periodic outbreaks of pruritic, exudative 
lesions between and about the toes, and by thickening or loss 
of nails; he has testified that he experiences near constant 
itching associated with the condition, unrelieved by 
medication.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for a fungal 
infection of the feet have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.1, 4.7, 4.10, 4.118, and Diagnostic Code (DC) 
7813 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include the report of a 
December 1967 entrance examination reflecting that he then 
gave a history of foot trouble which, apparently after 
inquiry, was noted as athletes foot.  During service, he was 
treated for athletes foot or foot fungus in October 1968, 
July 1969, and May 1970.  On his May 1970 separation 
examination, he again gave a history of foot trouble.

The earliest relevant post-service treatment record appears, 
by virtue of its location in the file, to be from 1976, but 
the date is illegible.  That record noted lesions and 
fissures in the interspaces of both feet, and the diagnosis 
was tinea.

The report of a September 1978 VA examination reflects that 
skin over the dorsum of the second, third, and fourth toes of 
the right foot was scaling, excoriated, and macerated, and 
that skin between the toes of both feet was fissured and 
macerated.  The diagnosis was bilateral dermatophytosis, 
severe on the right and mild on the left.

As indicated above, an October 1978 rating decision granted 
service connection for bilateral foot fungus, and assigned a 
10 percent evaluation.

A July 1979 VA treatment record notes that the veteran had 
not had treatment for foot fungus during the preceding year.  
Currently, he complained of itching and burning of the feet, 
and reported he had missed several days from work in order to 
avoid wearing shoes.  The skin over the dorsum of the toes of 
both feet was dry and scaly, left worse than right, and that 
between the toes was slightly macerated, also left worse than 
right.  The assessment was bilateral, moderate 
dermatophytosis.

A January 1990 VA treatment record notes that, following a 
course of treatment with Cyclocort, the veteran's feet were 
clear of fungal infection.

A January 1991 VA treatment record notes that the veteran had 
obtained temporary relief by soaking his feet twice each day 
in an astringent solution.  In addition, he used a broad-
spectrum antifungal cream twice each day.  Nevertheless, 
there was a white exudate between the left third and fourth 
toes.  Diagnoses were tinea pedis with a Pseudomonas 
superinfection, and an antibiotic was added to his 
medication.  A March record noted continuing treatment.

On VA examination in April 1991, the veteran complained of a 
flare up of the foot fungus.  Examination showed thickened 
nails, consistent with onychomycosis, on the some of the toes 
of both feet.  There was some exfoliation, but no maceration, 
inflammation, or edema, over the dorsum and between some of 
the toes of both feet.  The diagnosis was bilateral 
dermatophytosis and onychomycosis.

A May 1991 VA treatment record notes scaly, erythematous 
plaques over the dorsum of the left foot, significant 
bilateral interdigital maceration, and bilateral 
discoloration and hyperkeratosis of the fourth and fifth 
toes.  The assessment was tinea pedis and probable 
dyshidrosis.

During a February 1994 VA dermatology examination, there was 
no dermatophytosis of the skin itself, but the toenails were 
thickened, cracked, and yellowed suggestive of a fungal 
infection.  The diagnosis was history of dermatophytosis, but 
currently asymptomatic, and bilateral onychomycosis.

On VA dermatology examination in June 1997, VA dermatologic 
examination, there was some superficial dryness and scaling, 
in the interdigital spaces from the third to the fifth toes 
on the right, and some thickening and deformity of the right 
fifth toenail suggesting onychomycosis.  On the left, there 
was some maceration in the interdigital spaces from the third 
to the fifth toes, some thickening of the great toenail 
consistent with onychomycosis, and some thickening and 
hyperpigmentation over the dorsum of the fourth and fifth 
toes.  In addition, there was a callus formation on the 
plantar aspect of the left first metatarsophalangeal joint.  
The diagnosis was moderate, chronic, bilateral tinea pedis, 
left worse than right.  He presented later in June 1997 with 
thickened nails and pain, itching, and maceration of the skin 
between the toes of the left foot.  Diagnoses included tinea 
pedis.  On follow-up in August, there were no open lesions.  
The diagnosis was chronic tinea pedis.

During an April 1999 examination conducted for VA, the 
veteran complained of a chronic, pruritic rash of the feet, 
and deformed and discolored nails that were made painful by 
footwear.  Examination of the interdigital spaces of both 
feet revealed an exfoliative, exudative, white rash, and 
exfoliative lesions on the dorsolateral aspect of both feet, 
all consistent with fungal infection.  The diagnosis was 
bilateral dermatophytosis and onychomycosis.

August 1999 VA treatment records note dry, scaly skin between 
some toes, but were more concerned with a keratotic lesion 
near the right third toe.

September VA treatment records include notations that the 
veteran had been using an antibacterial ointment and 
antifungal powder, but that he still complained of itching 
between the toes.  Skin between the second and third toes 
bilaterally was dry and scaly, but there was no edema, 
erythema, maceration, or open lesions.

On examination conducted for VA in January 2000, examination 
of the feet revealed loss of nails from three toes, 
exfoliative lesions between the fourth and fifth toes 
bilaterally, and erythematous, exfoliative lesions on the 
lateral aspect of both feet.  The examiner noted that 
dermatophytosis and onychomycosis were still active.

A July 2000 VA outpatient treatment record reflects a 
keratotic lesion near the right third toe.  Diagnoses 
included tinea pedis but symptoms thereof were not noted in 
the record.

During his February 2001 Travel Board hearing, the veteran 
testified that, since his service in Vietnam, he had had a 
skin disorder of the feet.  He reported that his feet itched, 
he scratched, blisters developed, and the blisters oozed.  He 
also stated that when the condition flares up, blisters begin 
to form between the toes and then spread to the tops of the 
toes.  When the blisters open, they sometimes become 
infected.  He indicated that, on the right foot, open 
blisters have sometimes been deep.  He reported that when he 
uses medication, the skin dries up and becomes scaly, but the 
medication does not stop the itching.  In addition, he 
indicated that he has lost some toe nails.  He did not 
consider that disfiguring, but felt the area between the toes 
was disfigured.  Nevertheless, he said that he kept his feet 
covered as much as possible.  Treatment has consisted of 
lidocaine spray, an iodine-based medication, peroxide, 
powders, ointments, and toe spacers.  He said he had flare 
ups and VA treatment about every three months, but that the 
condition is worse in warm weather.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by the statement of the case furnished the veteran, the 
RO has notified the veteran of the criteria for a higher 
evaluation for his disability, and hence, the information and 
evidence necessary to substantiate his claim.  The service 
medical records and post-service medical records have been 
associated with the record and the veteran has undergone 
examination in connection with the claim on appeal.  
Furthermore, the veteran has had the opportunity to testify 
at a hearing, and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is considered when making disability evaluations.  
See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  However, where, as here, service connection 
has already been established, and a higher evaluation is 
sought, the question the question of the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under the provisions of DC 7813, dermatophytosis, a 50 
percent evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the condition is exceptionally 
repugnant.  A 30 percent evaluation is warranted for constant 
itching or exudation, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation is warranted for 
exfoliation, exudation, or itching, if the condition involves 
an exposed surface or extensive area.

In this case, the evidence does not show that the veteran's 
fungal infection of the feet is exceptionally repugnant, 
markedly disfiguring, or even that it involves an exposed 
surface or extensive area.  In addition, there is no evidence 
of nervous manifestations or that the disorder has become 
systemic.  The veteran's foot fungus seems to wax and wane, 
with flare-ups during warm weather, but the record does not 
reflect extensive treatment during recent years.  However, he 
has testified that his itching is nearly constant and 
exudation develops as a flare up progresses.  Further, he has 
indicated that a variety of medications has been prescribed, 
with varying degrees of success, but the itching is 
unrelieved by medication.

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a 30 percent, but no higher, evaluation have 
been met.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 


ORDER

A 30 percent evaluation for dermatophytosis and onychomycosis 
of the feet is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

